Name: Commission Regulation (EC) No 2692/94 of 4 November 1994 on the supply of tomato concentrate as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 11 . 94 No L 286/ 13Official Journal of the European Communities COMMISSION REGULATION (EC) No 2692/94 of 4 November 1994 on the supply of tomato concentrate as food aid HAS ADOPTED THIS REGULATION : Article 1 Tomato concentrate shall be mobilized in the Commu ­ nity as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable . Any other condition or reservation included in his tender is deemed unwritten. Article 2 The communication (6), regarding the labelling and marking of the packaging shall not be applicable to tenders submitted. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain recipients 448 tonnes of tomato concentrate ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 0 ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 November 1994. For the Commission Rene STEICHEN Member of the Commission (&lt;) OJ No L 370, 30. 12. 1986, p. 1 . j2) OJ No L 174, 7. 7. 1990, p. 6 . (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . ft OJ No L 81 , 28 . 3. 1991 , p. 108. ( «) OJ No C 298 , 26. 10. 1994, p. 9 . No L 286/14 Official Journal of the European Communities 5. 11 . 94 ANNEX LOTS A, B, C, D and E 1 . Operation Nos (') : 926/94 (Lot A) ; 927/94 (Lot B) ; 928/94 (Lot C) ; 929/94 (Lot D) and 930/94 (lot E) 2. Programme : 1994 3 . Recipient (2) : UNRWA Headquarters, Supply Division, Vienna International Centre, PO Box 700, A- 1400 Vienna (telex 135310 UNRWA A, telefax (1)230 75 29) 4. Representative of the recipient : UNRWA Field Supply and Transport Officer  A and E : Ashdod : West Bank, PO Box 19149, Jerusalem (tel . 972 (2) 89 05 55 ; telex 26194 UNRWA IL ; telefax 972(2)81 65 64) - B : Latakia : PO Box 4313, Damascus, SAR (tel . 963 ( 11 ) 66 02 17 ; telex 412006 UNRWA SY ; telefax 963(11)33 27 513)  C : Beirut : PO Box 947, Beirut, Lebanon (tel . : 86 31 50 ; telex : 21430 /20177 UNRWA LE ; telefax 1 (212)478 10 55 (satellite))  D : Amman : PO Box 484, Amman, Jordan (tel . 962 (6) 74 19 14/77 22 26 ; telex 23402 UNRWA JFO JO ; telefax 962 (6) 74 63 61 ) 5. Place or country of destination (5) :  Lots A and E : Israel (A : West Bank ; E : Gaza)  Lot B : Syria  Lot C : Lebanon  Lot D : Jordan 6. Product to be mobilized : tomato concentrate 7. Characteristics and quality of the goods (3) : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under VIA (1 )) 8 . Total quantity : 448 tonnes 9 . Number of lots : five : (Lot A : 80 tonnes ; Lot B : 64 tonnes ; Lot C : 80 tonnes ; Lot D : 80 tonnes ; Lot D : 80 tonnes ; Lot E : 144 tonnes) 10 . Packaging and marking (s) (7) (8) (9) : OJ No C 114, 29 . 4. 1991 , p . 1 (under VIA (2) and VIA (3)) Markings in English Supplementary markings on the packaging : 'UNRWA  Expiry date : ' 1 1 . Method of mobilization : the Community market 12. Stage of supply : Lots A, B and E : free at port of landing  landed Lots C and D : free at destination 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Lots A and E : Ashdod ; Lot B : Latakia 16. Address of the warehouse and, if appropriate, port of landing : Lot C : UNRWA Warehouse in Beirut, Lebanon Lot D : UNRWA Warehouse in Amman, Jordan 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 19  31.12.1994 18 . Deadline for the supply : Lots A, B and E : 22. 1.1995 Lots C and D : 29.1.1995 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 1 2 noon (Brussels time) on 21.11.1994 5. 11 . 94 Official Journal of the European Communities No L 286/ 15 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on (Brussels time) on 5. 12. 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 2  15. 1 . 1995 (c) deadline for the supply : Lots A, B and E : 5.2. 1995 Lots C and D : 12. 2. 1995 22. Amount of tendering security : ECU 15 per tonne 23 . Amount of delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (4) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, rue de la Loi 200, B- 1 049 Brux ­ elles (telex 22037 AGREC B ; telefax (32 2)296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on application by the successful tenderer (4) :  Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 and iodine-131 levels . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following document :  sanitary certificate . Lot B : The health certificate and the certificate of origin must be signed and stamped by a Syrian consulate, including a statement that consular fees and charges have been paid. (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) Commission delegation to be contacted by the successful tenderer : see OJ No C 1 14, 29 . 4. 1991 , p. 33 . (6) Lots A, C, D and E : Consignment to be stowed in 20-foot containers. Lots A and E : The contracted shipping terms shall be considered full liners terms (liner in/liner out) free at port of landing container yard and are understood to cover 15 days  Saturdays, Sundays and official public and religious holidays excluded  free of container detention charges at the port of discharge taken from the day/time of the arrival of the vessel . The 15 days free of container detention charges should be clearly marked on the bill of lading. Bona fide detention charges levied in respect of container detention ® in excess of the said 1 5 days as detailed above will be borne by UNRWA. UNRWA shall not pay/not be charged any container deposit fees . After take over of the goods at the delivery stage, the recipient will bear all costs of shifting the containers for destuffing outside the port area and of returning them to the container yard. Ashdod : consignment to be stowed in 20-foot containers not more than 17 tonnes each, net. (^ Lots A, B, C and E : The date of expiry shall correspond to the date of manufacture plus two years . Lot D : The date of expiry shall correspond to the date of manufacture plus one year. (8) Notwithstanding OJ No C 114, point VIA (3) (c) is replaced by the following : 'the words "European Community"'. (9) The communication 94/C 273/01 (OJ No C 273, 30.9 . 1994, p. 1 ) regarding the labelling and marking of the packaging shall not be applicable to tenders submitted.